LATTIMORE, Justice
(concurring).
Webb v. Galveston & H. Investment Co., 32 Tex. Civ. App. 515, 75 S. W. 355, does not conflict with our decision so far as we can learn from the opinion. There the renewal notes were usurious, were made to the same payee as the original notes, and the People’s Investment Company did not undertake to lend the payor any money as at the instance of the payor’s desire to pay the usurious contract. Likewise, we are not in conflict with Lincoln Life Insurance Co. v. Anderson (Tex. Civ. App.) 71 S.W.(2d) 555. Our views are so aptly stated in the concurrin'g opinion of Mr. Justice Alexander that I need not repeat them here.
It is consistent to hold that, if appellant had agreed with appellee that appellee deed it the realty covered by this mortgage in consideration of appellant paying the Maxwell usurious loan, appellant would be bound and could not, having paid the usury, recover same from either Maxwell or Houston, and then hold that if appellant agreed to pay Maxwell in consideration that appellee sign a note therefor. Such contract made at the free desire -of Houston' is also valid. The first is settled law.; the second ought to be.